        Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 1 of 10



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 CARRIE S. ROBINSON,                                 CIVIL COMPLAINT

 Plaintiff,
                                                     CASE NO. 4:19-cv-05028
 v.

 CONTRACT CALLERS, INC.,                             DEMAND FOR JURY TRIAL

 Defendant.


                                          COMPLAINT

        NOW COMES Carrie S. Robinson (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining of Contract Callers, Inc. (“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392 for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

      3. The Court has supplemental jurisdiction over the state law TDCA claim under 28 U.S.C.

§1367.

      4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas, Plaintiff resides in the Southern District of Texas, and a




                                                 1
      Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 2 of 10



substantial portion of the events or omissions giving rise to the claims occurred within the Southern

District of Texas.

                                             PARTIES

   5. Plaintiff is a natural person over 18-years-of-age and is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a corporation with its principal place of business located at 501 Greene Street,

3rd Floor, Suite 302, Augusta, Georgia 30901. Defendant engages in collection activities in the

state of Texas.

   7. Defendant is a collection agency with the primary purpose of collecting or attempting to

collect consumer debts owed or allegedly owed to others. Defendant is engaged in the business of

collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted

to be owed or due to others using the mail and/or telephone, including consumers in the State of

Texas.

                             FACTS SUPPORTING CAUSES OF ACTION

   8. Prior to the events giving rise to this cause of action, Plaintiff incurred a consumer debt

(“subject debt”).

   9. Sometime thereafter, Plaintiff could not keep up with payments and defaulted on the

subject debt.

   10. Subsequently, Defendant acquired the right to collect on the defaulted subject debt.

   11. In or around March 2019, Defendant began placing collection calls to Plaintiff’s cellular

telephone number (281) XXX-2406, in an attempt to collect on the defaulted subject debt.

   12. Plaintiff is and always has been the sole subscriber, owner, possessor, and operator of the

cellular telephone number ending in 2406.



                                                 2
      Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 3 of 10



   13. On at least 2 occasions, Plaintiff answered phone calls from Defendant and demanded it

cease calling her cellular phone number.

   14. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign, calling Plaintiff’s cellular phone number without her

consent.

   15. In total, Defendant placed or caused to be placed numerous harassing phone calls to

Plaintiff’s cellular telephone from March 2019 through the present day.

   16. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   17. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   18. Moreover, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s calls.

   19. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system (“ATDS”), a telephone dialing system that is

commonly used in the debt collection industry to collect defaulted debts.

   20. Defendant has used numerous phone numbers to place collection calls to Plaintiff’s cellular

phone number, including but not limited to (346) 299-7540.

   21. Upon information and belief, it may have used other phone numbers to place calls to

Plaintiff’s cellular phone.

                                              DAMAGES

   22. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.



                                                 3
      Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 4 of 10



   23. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge her cellular telephone as a result of increased usage of her telephone services.

   24. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   25. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   26. Plaintiff restates and realleges paragraphs 1 through 25 as though fully set forth herein.

   27. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   28. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   29. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).




                                                  4
      Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 5 of 10



   30. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   31. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   32. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   33. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), e, e(10), and f through its unlawful

debt collection practices on a debt that never belonged to Plaintiff.

       a. Violations of FDCPA § 1692c

   34. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

over and over after she demanded that it cease contacting her was harassing and abusive. Even

after being told to stop contacting her, Defendant continued its onslaught of phone calls with the

specific goal of oppressing and abusing Plaintiff into making a payment on the subject debt.

   35. Furthermore, the enormous volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing her into submission.

   36. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to her.

       b. Violations of FDCPA § 1692d

   37. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.




                                                  5
      Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 6 of 10



Moreover, Defendant continued placing the relentless calls after Plaintiff put Defendant on notice

that its calls were not welcome on numerous occasions.

    38. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore, Defendant continued

to place these calls after Plaintiff informed Defendant its calls were no longer welcome and that

she did not have any obligation to pay the subject debt. Specifically, Defendant placed or caused

to be placed numerous harassing phone calls to Plaintiff’s cellular telephone from March 2019

through the present day, using an ATDS without her consent.

        c. Violation of FDCPA § 1692e

    39. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt from Plaintiff. Even after being apprised of its unlawful acts,

Defendant continued its harassing behavior by calling Plaintiff repeatedly in a deceptive attempt

to force her to answer its calls and ultimately make a payment, even though she notified Defendant

that its calls were not welcome. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the legal ability to contact her via an ATDS when it never had prior consent to

do so in the first place.

        d. Violations of FDCPA § 1692f

    40. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff after Plaintiff requested that the calls stop. By placing

voluminous phone calls after becoming privy to the fact that its collection calls were not welcome

is unfair and unconscionable behavior. These means employed by Defendant only served to worry

and confuse Plaintiff.



                                                 6
      Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 7 of 10



   41. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant harassing phone calls to the phones of consumers that do

not legally owe such debt.

   42. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

   43. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff CARRIE S. ROBINSON respectfully requests that this Honorable
Court:
       a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   44. Plaintiff restates and realleges paragraphs 1 through 43 as though fully set forth herein.

   45. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without her prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   46. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   47. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

Plaintiff’s cellular telephone.

                                                7
      Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 8 of 10



   48. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   49. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   50. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone from March 2019 through the present day, using an ATDS without her consent.

   51. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   52. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

   53. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   54. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on her cellular

phone.

   55. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   56. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

   57. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).



                                                  8
     Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 9 of 10



WHEREFORE, Plaintiff, CARRIE S. ROBINSON, respectfully requests that this Honorable
Court enter judgment in her favor as follows:

   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further contacting Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.

                 COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   58. Plaintiff restates and realleges paragraphs 1 through 57 as though fully set forth herein.

   59. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   60. Defendant is a “third party collector” as defined by Tex. Fin. Code Ann § 392.001(7).

   61. The subject debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 391.302

   62. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   63. Defendant violated the TDCA when it called Plaintiff repeatedly despite her multiple

requests that the calls cease. The repeated calls were made with the hope that Plaintiff would

succumb to the harassing behavior and ultimately make a payment on the subject debt.




                                                9
     Case 4:19-cv-05028 Document 1 Filed on 12/30/19 in TXSD Page 10 of 10



WHEREFORE, Plaintiff CARRIE S. ROBINSON requests that this Honorable Court:
       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
          underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
          Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper.

Plaintiff demands trial by jury.

Dated: December 30, 2019                                    Respectfully Submitted,

                                                            /s/ Marwan R. Daher
                                                            /s/ Omar T. Sulaiman
                                                            /s/ Alexander J. Taylor
                                                            Marwan R. Daher, Esq.
                                                            Omar T. Sulaiman, Esq.
                                                            Alexander J. Taylor, Esq.
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181
                                                            mdaher@sulaimanlaw.com
                                                            osulaiman@sulaimanlaw.com
                                                            ataylor@sulaimanlaw.com




                                               10
